EXHIBIT 10.4

Non-US

KANSAS CITY SOUTHERN
2008 STOCK OPTION AND PERFORMANCE AWARD PLAN

NON-QUALIFIED STOCK OPTION, RESTRICTED SHARE AND PERFORMANCE SHARE
AWARD AGREEMENT

By this Agreement, Kansas City Southern, a Delaware corporation (the “Company”),
grants to you, [Name], an employee of the Company or an Affiliate, (“you”),
(i) a non-qualified stock Option to purchase the number of shares of the
Company’s Common Stock set forth below, (ii) the number of Restricted Shares set
forth below, and (iii) the number of Performance Shares set forth below, which
Performance Shares represent a conditional right to receive a number of Shares
determined by the satisfaction of performance goals for the applicable
Performance Period; all subject to the terms and conditions set forth below and
in the attached Exhibit A and in the Kansas City Southern 2008 Stock Option and
Performance Award Plan (including Committee rules, regulations, policies and
procedures established thereunder), as may from time to time be amended (the
“Plan”), all of which are an integral part of this Agreement.

NON-QUALIFIED STOCK OPTION

     
Grant Date:
  [Date]
Number of Options:
  [Number of options]
Option Price:
  [Grant date FMV]

This Option shall become exercisable in accordance with the schedule below,
provided you remain continuously employed by the Company or an Affiliate from
the Grant Date to such date. The term of the Option shall be ten (10) years from
the Grant Date unless terminated earlier as provided in Exhibit A or in the
Plan.

      Number of Options Exercisable   Date Exercisable [      ]  
February   , 2013
[      ]  
February   , 2014
[      ]  
February   , 2015

RESTRICTED SHARES

     
Grant Date:
  [Date]
Number of Restricted Shares:
  [Number of shares]
Period of Restriction/Vesting Date:
  February   , 2015

PERFORMANCE SHARES

      Grant Date:  
[Date]
Number of Performance Shares (at target):  
[Number of shares]
3-Year Performance Period  
FY 2012-14
Period of Restriction / Vesting Date:  
Later of: (i) February   , 2015,
or (ii) the date the Committee
certifies that the Performance
Goals for the FY 2012-14
Performance Period are (or are not)
satisfied.

The Award evidenced by this Agreement shall not be effective unless you have
indicated your acceptance of this Agreement by signing one copy of this
Agreement in the space provided below and returning it to the Corporate
Secretary’s Office, in the envelope provided, promptly after your receipt of
this Agreement from the Company. You should retain one copy of this Agreement
for your records.

Kansas City Southern

By:
Name and Title:


ACCEPTANCE OF GRANTEE: (To be completed by grantee and returned to Corporate
Secretary’s Office)

I understand that, by signing below, I hereby accept the above Award on the
terms and conditions set forth herein and in attached Exhibit A.

ACCEPTED AND AGREED:

          Date:
[Name of Grantee]
[Address]
[City, State, Zip]
 




1

EXHIBIT A
to
NON-QUALIFIED STOCK OPTION, RESTRICTED SHARE AWARD, AND
PERFORMANCE SHARE AWARD AGREEMENT

You received three Awards under this Agreement: an Award of Non-Qualified Stock
Options, an Award of Restricted Shares and an Award of Performance Shares. This
Exhibit A consists of three sections. The first section applies to your Award of
Non-Qualified Stock Options. The second section applies to your Award of
Restricted Shares. The third section applies to your Award of Performance
Shares. The fourth section contains provisions that apply to all your three
types of Awards.

Non-Qualified Stock Option Award

1. Manner of Exercise. This Option shall be exercised by delivering to the
Company (or its authorized agent), during the period in which such Option is
exercisable, (i) a notice, which may be electronic, of your intent to purchase a
specific number of Shares pursuant to this Option (a “Notice of Exercise”), and
(ii) full payment of the Option Price for such specific number of Shares.
Payment may be made by any one or more of the following means:

(a) cash, personal check, or wire transfer;

(b) if approved and permitted by the Committee, Shares owned by you with a Fair
Market Value on the date of exercise equal to the Option Price, which such
Shares must be fully paid, non-assessable, and free and clear from all liens and
encumbrances;

(c) if approved and permitted by the Committee, through the sale of the Shares
acquired on exercise of this Option through a broker to whom you have submitted
irrevocable instructions to deliver promptly to the Company an amount sufficient
to pay for such Shares, together with, if required by the Company, the minimum
statutory amount of federal, state, local or foreign withholding taxes payable
by reason of such exercise. A copy of such delivery instructions must also be
delivered to the Company by you with the Notice of Exercise; or

(d) if approved and permitted by the Committee, with Restricted Shares owned by
you with a Fair Market Value on the date of exercise equal to the Option Price,
in which case an equal number of Shares delivered on exercise of the Option will
carry the same restrictions as the Restricted Shares tendered to pay the
exercise price.

The exercise of the Option shall become effective at the time such a Notice of
Exercise has been received by the Company, which must be before the tenth (10th)
anniversary of the Grant Date (the “Expiration Date”), unless an earlier date is
provided herein. You shall not have any rights as a stockholder of the Company
with respect to the Shares deliverable upon exercise of this Option until
ownership of such Shares is recorded in your name on the books of the Company

If the Option is exercised as permitted herein by any person or persons other
than you, such Notice of Exercise shall be accompanied by such documentation as
Company may reasonably require, including without limitation, evidence of the
authority of such person or persons to exercise the Option and evidence
satisfactory to Company (if required by the Company) that any death taxes
payable with respect to such Shares have been paid or provided for.

2. Exercisability. This Option shall become exercisable upon the date(s)
specified in this Award Agreement, provided you remain continuously employed by
the Company or an Affiliate from the Grant Date to such date(s) the Option
becomes exercisable. This Option shall also become fully exercisable upon your
Termination of Affiliation on account of: (a) Retirement, (b) death or (c)
Disability. For purpose of your Option, Retirement means “Retirement” as defined
in the Plan (Termination of Affiliation after having both attained age 55 and
completed 10 years of service) and as otherwise specified in Committee rules,
regulations or policies (currently Termination of Affiliation after having
attained age 65).

3. Change of Control. This Option shall become fully exercisable upon a Change
of Control, provided you have not had a Termination of Affiliation prior to such
Change of Control.

4. Exercise After Termination of Affiliation. This Option may be exercised only
while you are employed by the Company or an Affiliate, except that this Option
may also be exercised after the date on which you have a Termination of
Affiliation (“Termination Date”) as follows:

(i) if you have a Termination of Affiliation by reason of your Retirement, you
may exercise this Option at any time during the first five (5) years after your
Termination Date;

(ii) if you have a Termination of Affiliation by reason of your Disability, you
may exercise this Option at any time during the first twelve (12) months after
your Termination Date;

(iii) if you have a Termination of Affiliation by reason of your death, the
executor or administrator of your estate, your heirs or legatees, or beneficiary
designated in accordance with the Plan, as applicable, may exercise this Option
at any time during the first twelve (12) months after your Termination Date; and

(iv) if you have a Termination of Affiliation for any reason other than as
described in subparagraph (i), (ii) or (iii) above, or as provided in paragraph
5, you may exercise this Option at any time during the first three (3) months
after your Termination Date;

provided, however, that (x) except as otherwise provided in paragraphs 2 or 3 of
this Non-Qualified Stock Option Award section, this Option may be exercised
after your Termination Date only to the extent it is exercisable on the
Termination Date, and (y) under no circumstances may this Option be exercised on
or after the Expiration Date. For purposes of this paragraph 4, if you are
employed by an Affiliate of the Company, you will be deemed to have had a
Termination of Affiliation as of the first day on which such corporation ceases
to be an Affiliate of the Company.

5. Affiliation with Competitor/Dismissal for Cause. Notwithstanding anything to
the contrary contained herein, if you have a Termination of Affiliation due to a
dismissal for Cause, or if you, without Company’s consent, become associated
with, employed by, render service to, or own any interest in (other than any
non-substantial interest, as the Committee from time to time determines) any
business that is in competition with (i) the Company or (ii) any Related Company
(as defined below), this Option shall terminate and cease to be exercisable
immediately upon such event. For purposes of this paragraph, Related Company
means (i) any individual or entity that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company, and (ii) any entity in which the Company owns, directly or
indirectly, twenty percent (20%) or more of the combined value of all equity
interests.

6. Limited Transferability of Option. Except as provided in the immediately
following sentence, this Option is exercisable during your lifetime only by you
or your guardian or legal representative, and this Option is not transferable
except by will or the laws of descent and distribution. To the extent and in the
manner permitted by the Committee, and subject to such terms, conditions,
restrictions or limitations as may be prescribed by the Committee, you may
transfer this Option to (i) your spouse, sibling, parent, child (including an
adopted child) or grandchild (any of which an “Immediate Family Member”); (ii) a
trust, the primary beneficiaries of which consist exclusively of you or your
Immediate Family Members; or (iii) a corporation, partnership or similar entity,
the owners of which consist exclusively of you or your Immediate Family Members.

7. Fractional or De Minimis Shares. The Option shall not be exercisable with
respect to a fractional share or with respect to fewer that ten (10) Shares,
unless the remaining Shares are fewer than ten (10).

8. Nonstatutory Option. This Option has been designated by the Committee as a
Nonstatutory Option; it does not qualify as an Incentive Stock Option.

Restricted Shares Award

1. Payment. The Restricted Shares are awarded to you without requirement of
payment.

2. Transfer Restrictions. Until the restrictions lapse, the Restricted Shares
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 14 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. Certificates will be transferred to you only as
provided in paragraph 3 of this Restricted Shares Award section.

3. Record of Ownership. The number of your Restricted Shares with respect to
which the restrictions have lapsed will be released from restrictions on the
books of the Company. Delivery may be effected on an uncertificated basis, to
the extent not prohibited by applicable law or the rules of the New York Stock
Exchange. To the extent the Shares are delivered in uncertificated form, those
Shares shall be deposited directly with Charles Schwab Trust Company, or such
other agent designated by the Company, and the Company may utilize electronic or
automated methods to transfer the Shares. Until the restrictions lapse, your
Restricted Shares either will be evidenced by certificates held by or on behalf
of the Company (in which case you will sign and deliver to the Company a stock
power relating to the Restricted Shares so that the Company may cancel the
Restricted Shares in the event of forfeiture), or the Restricted Shares will be
reflected in a book-entry form or other account maintained by the Company, as
determined by the Company.

4. Rights as Stockholder. During the Period of Restriction you will have all of
the rights of a stockholder of the Company with respect to the Restricted Shares
subject to the provisions of paragraph 2 of this Restricted Shares Award
section.

5. Lapse of Restrictions Other than Upon Retirement. The Restricted Shares will
vest and no longer be subject to restrictions upon the first of the following
events to occur:

(a) The end of the Period of Restriction, provided your Termination of
Affiliation does not occur prior to that date; or

(b) Your Termination of Affiliation by reason of your death;

(c) Your Termination of Affiliation by reason of your Disability; or

(d) A Change of Control.

6. Nonforfeitability of Shares Upon Retirement. Notwithstanding any provision in
this Agreement to the contrary, if you satisfy the conditions for Retirement
prior to the expiration of the Period of Restriction, then your Restricted
Shares will become non-forfeitable in accordance with (a), (b) or (c) below, as
applicable:

(a) If you first satisfy the conditions for Retirement on or before February   ,
2013, then (i) one-third (1/3) of your Restricted Shares will become
non-forfeitable on February      , 2013 provided you have not incurred a
Termination of Affiliation before such date; (ii) an additional one-third (1/3)
of your Restricted Shares will become non-forfeitable on February   , 2014
provided you have not incurred a Termination of Affiliation before such date;
and (iii) the final one-third (1/3) of your Restricted Shares will become
non-forfeitable on February   , 2015 provided you have not incurred a
Termination of Affiliation before such date.

(b) If you first satisfy the conditions for Retirement after February   , 2013
but on or before February   , 2014, then (i) one-third (1/3) of your Restricted
Shares will become non-forfeitable on the last day of the month during which you
first satisfy the conditions for Retirement provided you have not incurred a
Termination of Affiliation before such date; (ii) an additional one-third (1/3)
of your Restricted Shares will become non-forfeitable on February   , 2014
provided you have not incurred a Termination of Affiliation before such date;
and (iii) the final one-third (1/3) of your Restricted Shares will become
non-forfeitable on February   , 2015 provided you have not incurred a
Termination of Affiliation before such date; and

(c) If you first satisfy the conditions for Retirement after February   , 2014
but on or before February   , 2015, then (i) two-thirds (2/3) of your Restricted
Shares will become non-forfeitable on the last day of the month during which you
first satisfy the conditions for Retirement provided you have not incurred a
Termination of Affiliation before such date; and (ii) the final one-third (1/3)
of your Restricted Shares will become non-forfeitable on February   , 2015
provided you have not incurred a Termination of Affiliation before such date.

Although certain of your Restricted Shares may become non-forfeitable as set
forth above prior to the expiration of the Period of Restriction, such Shares
shall remain subject to the restrictions on transfer set forth in paragraph 2 of
this Restricted Shares Award section until the earlier of your Termination of
Affiliation or the expiration of the Period of Restriction. For purposes of the
foregoing, you will satisfy the conditions for “Retirement” only if you have
attained age 55 and completed 10 years of service, or you have attained age 65,
prior to your Termination of Affiliation.

7. Acceleration of Vesting. The Committee may at any time or times in its
discretion accelerate the vesting of some or all of your Restricted Shares by
specifying a date, other than what is provided in this Agreement, on which the
Period of Restriction ends and such Shares will no longer be subject to
restrictions. Any such Shares that become vested under this paragraph 7 will not
be forfeited under paragraph 8 of this Restricted Shares Award section.

8. Forfeiture. If you have a Termination of Affiliation prior to any of the
events specified in paragraphs 5, 6 or 7 of this Restricted Shares Award
section, then you will forfeit your Restricted Shares that are not vested upon
such Termination of Affiliation. All of your rights to and interest in any
Restricted Shares that are forfeited under this paragraph 9 will terminate upon
forfeiture.

Performance Shares Award

1. Payment. The Performance Shares are awarded to you without requirement of
payment by you.

2. Transfer Restrictions. The Performance Shares are rights that may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 14 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance.

3. Number of Shares Earned. Your Award of Performance Shares specifies a number
of Performance Shares awarded with respect to the FY 2012-14 Performance Period.
The number of Performance Shares designated for the FY 2012-14 Performance
Period represents a target number of Shares to be earned if the Company
performance goals (the “Performance Goals”) are met for the FY 2012-14
Performance Period. As of the last day of the FY 2012-14 Performance Period, the
Committee will determine, in accordance with the Schedule of Performance Goals
below (the “Performance Schedule”), the number of Shares, if any, earned by you.
The earned Shares will be paid as provided in paragraph 7 of this Performance
Shares Award section subject to satisfaction of the vesting requirements and
forfeiture provisions of paragraph 4 and paragraph 10 of this Performance Shares
Award section.

4. Vesting. The number of Shares earned as determined under the Performance
Schedule will be paid to you only if you become vested in the Shares. You will
become vested in the Shares on the Vesting Date provided you do not have a
Termination of Affiliation prior to the Vesting Date except as otherwise
provided in paragraph 5 and paragraph 6 of this Performance Shares Award
section, and subject to any other forfeiture of Shares under paragraph 10 of
this Performance Shares Award section. If you have a Termination of Affiliation
prior to the Vesting Date, then except as provided in paragraph 5 and paragraph
6 of this Performance Shares Award section, you will forfeit all Performance
Shares, and will have no right to earn or receive payment of any Shares under
this Agreement.

5. Termination of Affiliation Due to Retirement. If you have a Termination of
Affiliation prior to the Vesting Date due to Retirement, a portion of your
Performance Shares will be forfeited and you will have no right to earn or
receive payment of any Shares with respect to such forfeited portion. The
forfeited portion shall be equal to your Performance Shares times a fraction,
the numerator of which is the total number of remaining whole months in the FY
2012-14 Performance Period and the denominator of which is 36 months. The
portion of your Performance Shares not forfeited pursuant to the foregoing shall
be earned based on the applicable performance percentage determined in
accordance with the Performance Schedule and shall be paid as provided in
paragraph 7 of this Performance Shares Award. For purposes of your Performance
Share Award, Retirement means “Retirement” as defined in the Plan (Termination
of Affiliation after having both attained age 55 and completed 10 years of
service) and as otherwise specified in Committee rules, regulations or policies
(currently Termination of Affiliation after having attained age 65).

6. Termination of Affiliation Due to Change in Control, Death or Disability. If
you have a Termination of Affiliation prior to the Vesting Date due to a Change
in Control or due to your death or Disability, then upon such Termination of
Affiliation, you will be deemed to have earned a number of Shares determined
under the Performance Schedule as if the Performance Goals were at Target.

7. Payment of Shares. Except as provided in the following sentence, the Shares,
if any, earned by you under this Agreement, and not forfeited under this
Agreement, will be delivered to you, or your beneficiary if you are deceased,
for the number of Shares earned as soon as practicable after the latest to occur
of (a) the Vesting Date, or (b) the determination of the number of all Shares,
if any, earned by you under this Agreement with respect to the FY 2012-14
Performance Period. Notwithstanding the preceding sentence, in the event of
vesting prior to the Vesting Date under the provisions of paragraph 6 of this
Performance Shares Award section, then the Shares, if any, earned by you will be
delivered to you or your beneficiary as soon as practicable after your
Termination of Affiliation. Delivery of Shares may be effected on an
uncertificated basis, to the extent not prohibited by applicable law or the
rules of the New York Stock Exchange. To the extent the Shares are delivered in
uncertificated form, your Shares shall be deposited directly with Charles Schwab
Trust Company, or such other agent designated by the Company, and the Company
may utilize electronic or automated methods to transfer the Shares.

8. Rights as Stockholder. Prior to the time you receive a payment of Shares
under this Agreement, you will have no rights of a stockholder of the Company
with respect to your Performance Shares or any Shares which may be or have been
earned by you. Accordingly, with respect to the Performance Shares or any
unearned or earned but unpaid Shares, in addition to the restrictions under
paragraph 2 of this Performance Shares Award section, you will not have the
right to vote, you will not receive or be entitled to receive cash or non-cash
dividends, and you will not have any other beneficial rights as a shareholder of
the Company.

9. Acceleration of Vesting Date. The Committee may at any time or times in its
discretion accelerate the Vesting Date. The Committee will accelerate the
Vesting Date by specifying an earlier Vesting Date. Acceleration of the Vesting
Date under this paragraph 9 will not result in an earlier payment of any Shares.

10. Additional Forfeiture Provision and Repayment Obligation. Notwithstanding
any provisions of this Agreement to the contrary, if the Committee determines
that you have engaged in Gross Misconduct as defined in this paragraph 10, then:
(a) you will immediately forfeit all Performance Shares awarded to you, and all
earned or unearned Shares, for the FY 2012-14 Performance Period under this
Agreement, and you will have no right to receive payment of any Shares under
this Agreement and (b) you will repay to the Company a number of Shares, or a
dollar amount equal to the current Fair Market Value of a number of Shares,
equal to the number of Shares previously paid to you under this Agreement. For
purposes of this paragraph 10, Gross Misconduct means intentional conduct in
disregard of the Company’s expectations of someone in your position with the
Company that has caused significant financial harm to the Company, whether
occurring before or after your Termination of Affiliation.

Provisions Applicable to Your Non-Qualified Stock Option Award, Restricted
Shares Award and
Performance Share Award

1. Plan Governs. The Non-Qualified Stock Option Award, Restricted Shares Award
and Performance Share Award and this Agreement are subject to the terms and
conditions of the Plan. The Plan is incorporated in this Agreement by this
reference. All capitalized terms used in this Agreement have the meaning set
forth in the Plan unless otherwise defined in this Agreement. By executing this
Agreement, you acknowledge receipt of a copy of the Plan and the prospectus
covering the Plan and you acknowledge that the Award is subject to all the terms
and provisions of the Plan. You further agree to accept as binding, conclusive
and final all decisions and interpretations by the Plan Committee with respect
to any questions arising under the Plan. By signing this Agreement with respect
to your Non-Qualified Stock Option Award, you are not obligated to exercise all
or any part of this Option or any other Option.

2. Tax Withholding. As of any date that a required tax withholding liability
(“Required Withholding”) occurs, you must remit the minimum amount necessary to
satisfy the Required Withholding. The Company will not deliver Shares to you or
release the restrictions on Shares under this Agreement unless you remit (or in
appropriate cases agree to remit) or otherwise provide for the Required
Withholding as described below. In the event the Required Withholding is not
equal to the number of whole Shares used to satisfy such Required Withholding as
provided below, you will be required to pay the additional amount in cash,
either by a cash payment or by withholding from compensation otherwise payable
to you.

(a) With respect to your Non-Qualified Stock Option Award, the Committee may
require you to satisfy the Required Withholding by any (or a combination) of the
following means: (a) a cash payment; (b) withholding from compensation otherwise
payable to you; (c) withholding from any of your Restricted Shares that are no
longer subject to forfeiture, from Shares purchased upon exercise of an Option,
or from any Shares payable to you a number of Shares sufficient to pay the
minimum statutory amount of the Required Withholding; or (d) delivering to the
Company Mature Shares having a Fair Market Value sufficient to pay the minimum
statutory amount of the Required Withholding. The Committee may give you the
opportunity to elect to satisfy such Required Withholding in one or more of the
above methods. If this election is extended to you, the Committee hereby accepts
your irrevocable election made prior to the time the Required Withholding
liability occurs. The Company retains the discretion to require a specific
method of withholding and may exercise such discretion at any time prior to the
Required Withholding or, if applicable, the earlier date of your irrevocable
election.

(b) With respect to your Restricted Shares Award and Performance Share Award,
the Committee may require you to satisfy the Required Withholding by either (or
a combination) of the following means: (a) a cash payment, or (b) withholding
from your Restricted Shares or Performance Shares that are no longer subject to
forfeiture a number of whole Shares sufficient to pay the minimum statutory
amount of the Required Withholding. The Committee may give you the opportunity
to elect to satisfy such Required Withholding in one or both of the above
methods. If this election is extended to you, the Committee hereby accepts your
irrevocable election made prior to the time the Required Withholding liability
occurs. The Company retains the discretion to require a specific method of
withholding and may exercise such discretion at any time prior to the Required
Withholding or, if applicable, the earlier date of your irrevocable election.

3. No Right to Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or an Affiliate to terminate your
employment or service at any time, nor confer upon you the right to continue in
the employ of the Company or an Affiliate.

4. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to you shall be addressed to you at the address listed in
the Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for notices. Any
notice under this Agreement to the Company shall become effective upon receipt
by the Company. Any notice under this Agreement to you will be deemed to have
been delivered to you when delivered in person or when deposited in the United
States mail, addressed to you at your address on the shareholder records of the
Company, or such other address as you have designated under this paragraph.

5. Tax Consultation. Your signature on this Agreement means that you understand
that you may incur tax consequences as of any date that a number (which may be
all or part) of your Restricted Shares or Performance Shares would no longer be
forfeited if you were to have a Termination of Affiliation on such date, and
that special tax rules apply with respect to your Non-Qualified Stock Option.
You agree to consult with any tax consultants you think advisable in connection
with tax issues regarding your Non-Qualified Stock Option Award, Restricted
Shares Award and Performance Share Award and you acknowledge that you are not
relying, and will not rely, on the Company or any Affiliate for any tax advice.
Please see Section 17.2 of the Plan regarding Code Section 83(b) elections with
respect to your Restricted Shares.

6. Amendment. The Company reserves the right to amend the Plan at any time. The
Committee reserves the right to amend this Agreement at any time.

7. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

8. Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware other than its laws respecting choice of law.

9. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

10. No Waiver. The failure of Company in any instance to exercise any of its
rights granted under this Agreement or the Plan shall not constitute a waiver of
any other rights that may arise under this Agreement.

11. Right of Recovery. Notwithstanding any provisions of this Agreement to the
contrary, the Company may recover from you any amount paid or payable pursuant
to this Agreement which is required to be recovered under the rules of any
exchange on which the Company’s Shares are registered and any amount the
Committee determines is appropriate under the Company’s policies regarding
recovery of incentive compensation, as such policies may be effect from time to
time.

2

Schedule of Performance Goals for Performance Shares

                      Return on Invested             Capital         FY 2012-14
  (ROIC)1   Operating Ratio (OR)2   Earned Percentage Performance Level   (75%
Weighting)   (25% Weighting)   of Incentive Target 2012                
Threshold
  [      ]   [      ]     50 %
Target
  [      ]   [      ]     100 %
Maximum
  [      ]   [      ]     200 %

                  2013                
Threshold
  [      ]   [      ]     50 %
Target
  [      ]   [      ]     100 %
Maximum
  [      ]   [      ]     200 %
2014
 
 
 

 
 
 
 

Threshold
  [      ]   [      ]     50 %
Target
  [      ]   [      ]     100 %
Maximum
  [      ]   [      ]     200 %

The number of Shares earned for the FY 2012-14 Performance Period will be
determined by calculating the average of the earned percentage for each fiscal
year, and then multiplying such average earned percentage times the number of
Performance Shares subject to this Award Agreement. To determine the “earned
percentage” for a fiscal year, the Committee will compare the Company’s actual
performance for the fiscal year to the Performance Goals for such fiscal year as
set forth in the above schedule. If the calculated percentage is between
Threshold and Maximum for any fiscal year, then the earned percentage will be
prorated. If the calculated percentage is below Threshold, then the earned
percentage for the fiscal year will be 0%. If the calculated percentage is above
Maximum, then the earned percentage will be 200%. For purposes of the foregoing,
any fractional Share earned with respect to the FY 2012-14 Performance Period
shall be rounded down to the nearest whole Share.



1   ROIC is defined as the quotient of the Company’s net operating profit after
taxes (“NOPAT”) for the applicable performance period divided by the Company’s
invested capital where (i) NOPAT is the sum of the Company’s net income plus
interest expense, interest on the present value of the Company’s operating
leases, and debt retirement costs (all preceding items tax effected), with
further adjustments to eliminate the after-tax effects of any foreign exchange
gains/losses, the foreign exchange impact on the company’s Effective Tax Rate
(“ETR”) and changes in accounting principles, and (ii) invested capital is the
sum of the Company’s average equity balance, average debt balance and the
present value of the Company’s operating leases, with further adjustments to
eliminate the average equity impacts of changes in accounting principles.



2   OR is defined as the Company’s consolidated operating ratio.

3